DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 23 December 2022.  Claims 35-38 and 66-68 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Such arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-38 and 66-68 are rejected under 35 U.S.C. 103 as being unpatentable over Kamath et al. (US Publication 2019/0182616 A1, “Kamath”), in view of Ramanathan et al. (US Publication 2006/0293903 A1, “Ramanathan”).

	Regarding claim 35, Kamath discloses a computerized method for providing a user interface comprising:
detecting, by at least one computer processor, at least one word entered in a text message by a user on a user interface of a computerized messaging system as the user is entering the text message (a location subsystem may be configured to monitor messages entered, transmitted, and/or exchanged through a text messaging platform, such that an intent to meet or deliver an item to a physical address is detected.  The message content may monitored as the message is entered, prior to sending.  See ¶ 0054).
Kamath fails to explicitly disclose:
detecting, by at least one computer processor, a person’s name as the at least one word in a character stream being typed in a text buffer of the computerized messaging system as the user is entering the text message; 
at least one computer processor automatically visually marking the at least one word itself within the text message as the user is entering the text message with the at least one word; 
at least one computer processor receiving input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked;
in response to receiving the input from the user resulting from the user selecting the at least one word in the message while it is marked, at least one computer processor displaying a graphical user interface item including at least one possible option associated with the at least one word in the text message;

at least one computer processor performing an action affecting information in the text message with the at least one word in response to receiving the input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked.
Ramanathan discloses systems and methods for monitoring electronic messaging inputs, and the insertion of relevant items into the electronic message based on the monitored words, similar to Kamath.  Furthermore, Ramanathan discloses detecting, by at least one computer processor, a person’s name as the at least one word in a character stream being typed in a text buffer of the computerized messaging system as the user is entering the text message (seen in ¶ 0069, “if the user types ‘the following is the contact information for my friend, John Smith,’ the name ‘John Smith’ may be recognized as associated with a contact file for a person named ‘John Smith.’  In accordance with this embodiment, the name ‘John Smith’ will be recognized and highlighted”); 
at least one computer processor automatically visually marking the at least one word itself within the text message as the user is entering the text message with the at least one word (the name “John Smith” may be recognized and highlighted, at ¶ 0069); 
at least one computer processor receiving input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked (“[u]pon selection of the highlighted name, the pop-up dialog may offer a selectable action”, at ¶ 0069);
in response to receiving the input from the user resulting from the user selecting the at least one word in the message while it is marked, at least one computer processor displaying a graphical user interface item including at least one possible option associated with the at least 
at least one computer processor receiving input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked (the user may select an action, such as the insertion of an electronic business card for the recognized name, at ¶ 0069); and
at least one computer processor performing an action affecting information in the text message with the at least one word in response to receiving the input from the user resulting from the user selecting the at least one word in the text message while the at least one word is marked (the user may select an action, such as the insertion of an electronic business card for the recognized name, at ¶ 0069).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to modify the text messaging system of Kamath to include the automatic highlighting of a parsed name and the subsequent insertion of a relevant object into the message based on user selection as in Ramanathan.  One would have been motivated to make such a combination for the advantage of allowing for the insertion of relevant information without the need for a user to manually enter the entirety of the information.  See Ramanathan, ¶ 0069.
Claim 66 recites limitations analogous in scope to those of claim 35, and as such is rejected under similar rationale.

Regarding claim 36, Ramanathan discloses wherein the detecting the detected at least one word entered in the text message does not include a physical address or coordinates (the recognized word is a contact’s name, at ¶ 0069).
Claim 67 recites limitations analogous in scope to those of claim 36, and as such is rejected under similar rationale.

Regarding claim 37, Ramanathan discloses wherein the detecting the person’s name includes: electronically performing a search of electronically stored information based on the at least one word; and associating the at least one word with one or more items based on results of performing the search (for example, a recognized and highlighted contact may be selected such that their electronic business card is inserted into the message, at ¶ 0069.  The system must “search” its storage for the relevant business card, and associate the recognized name with the business card based on the search).
Claim 68 recites limitations similar in scope to those of claim 37, and as a result is rejected under similar rationale.

Regarding claim 38, Ramanathan discloses wherein the search includes performing pattern-based extraction or statistical extraction (Ramanathan discloses recognizing and highlighting the name of a user’s contact, and the location and insertion of an electronic business card of that contact into an electronic message, at ¶ 0069.  The examiner contends that such recognizing, highlighting, and locating is analogous to the claimed “pattern-based extraction”.  The specification at page 54, lines 13-15 discloses that “complex pattern-based extraction” is “useful for detecting people names (made of known components)”.  The specification fails to further disclose what precisely entails “pattern-based extraction”.  As a result, the term is given the broadest reasonable interpretation consistent with the specification, in this instance, a methodology for detecting names made of known components.  Ramanathan performs detection of contact name information, “made of known components” ([i.e. a first name and a last name], seen in ¶ 0069).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kushler (US Publication 2012/0127080) discloses systems and methods for displaying a search menu related to a highlighted name entered into an electronic message.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145